DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2015/0160529 to Popovich et al.
 	Popovich shows the following.
 	Claim 1. A waveguide device (fig. 2, 9, and 12) comprising:
a waveguide (¶0061: The light guide layer and DOE 10 and 40 together form a light guide); a light source 60; a coupler 70 for directing light from the light source into a total internal reflection path within the waveguide;
a switchable Raman-Nath grating (¶0119: the SBG array could be replaced by an array of switchable thin gratings operating in the Raman Nath regime) supported by the waveguide operative to provide a first polarization direction sensitivity under a first voltage and a second polarization direction sensitivity under a second voltage (see ¶0084); and a voltage generator (inherent feature) for applying the first voltage or the second voltage across the switchable Raman-Nath grating,
wherein the switchable Raman-Nath grating receives light from the light in the total internal reflection path.
 	Claim 2. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises fringes slanted with respect to an extending direction of waveguide.  See ¶0061, 0067 and fig. 6.
 	Claim 3. The waveguide device of claim 1, wherein the switchable Raman-Nath grating is a despeckler grating.  See fig. 9 and ¶0079.
 	Claim 4. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises an array of separately switchable elements.  See ¶0017.
 	Claim 10. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises chirped grating fringes.  See ¶0061 for slanted fringes, and ¶0011 for reflection type.
 	Claim 11. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises a multiplexed grating.  See ¶0009: The inside surfaces of each substrate are patterned with ITO to provide a set of SBGs. 
 	Claim 12. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises slanted grating fringes and the waveguide further comprises an alignment layer.  See ¶0138: LC molecules alignment layer.
 	Claim 13. The waveguide device of claim 1, wherein the waveguide device provides input illumination to a waveguide display.  See ¶0139.
 	Claim 14. The waveguide device of claim 1, wherein the waveguide devices is configured to illuminate a reflection flat panel display and to provide a transmission path for light reflected from the reflection flat panel display. See ¶0140.
 	Claim 15. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises a switchable grating formed from a material system comprising at least one monomer and at least one liquid crystal and provides an extraordinary refractive index axis parallel to the grating K-vector.  See ¶0061: The grating region 30 of the SBG contains slanted fringes resulting from alternating liquid crystal rich regions and polymer rich (ie liquid crystal depleted) regions. In the OFF state with no electric field applied, the extraordinary axis of the liquid crystals generally aligns normal to the fringes, and ¶0069: monomers.
 	Claim 16. The waveguide device of claim 1, wherein the switchable Raman-Nath grating comprises a reverse mode switchable grating.  According to ¶0035 of Applicant’s specification, Popovich shows a reverse mode switchable grating.
 	Claim 17. The waveguide device of claim 1, wherein the switchable Raman-Nath grating is switchable such that the angle between the K-vector of the unswitched Raman-Nath grating and the K-vector of the switched Raman-Nath grating is between 34° to 90°.  See ¶0061: the extraordinary axis of the liquid crystals generally aligns normal to the fringes. The grating thus exhibits high refractive index modulation and high diffraction efficiency for P-polarized light. When an electric field is applied to the SBG, the grating switches to the ON state wherein the extraordinary axes of the liquid crystal molecules align parallel to the applied field and hence perpendicular to the substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of “Criterion for Bragg and Raman-Nath diffraction regimes” to Young et al (page 1757-1759, Applied Optics, June 1 1978, Vol.17, No. 11).
 	Re claims 5-6, Popovich discloses every aspect of claimed invention except for the claimed Q.  Young shows a general teaching of utilizing the Q<1 for the thin gratings, and Popovich shows in ¶0068 the thickness of HPDLC (grating) is about 2-6 microns.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Popovich’s device to include the claimed grating having a Q value less than 1 as shown in Young for the purpose of providing thin gratings as needed (see ¶0119 of Popovich).  It is clear this would improve the device.
 	Re claim 7, Popovich shows in ¶0106 the visible light.
 	Re claim 8, Popovich and Young do not show the claimed range of light.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to utilize the claimed range of light, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich, Young, and in view of “Mixed phase and absorption thin gratings diffraction” by Zakharyan et al (“Opto-Electronics Review 15(1), 20-26).
 	Popovich and Young disclose every aspect of claimed invention except for the claimed Q’.  Zakharyan shows a general teaching of utilizing the Q’<1 for the thin gratings, and Popovich shows in ¶0068 the thickness of HPDLC (grating) is about 2-6 microns.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed grating having a Q’ value less than 1 as shown in Zakharyan  for the purpose of providing a thin gratings as needed (see ¶0119 of Popovich).  It is clear this would improve the device.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883